DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	Applicant is advised that should claims 1 be found allowable, claim 11 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Specification
3.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

5.	Claim 8 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  The specification as-originally filed does not disclose any formulas, calculations, writings, or any algorithms explaining the relationship between the subject size and image recognition. The amount of guidance or direction in the application, as originally filed, are not sufficient to enable a person skilled in the art on how to make and use the invention without undue experimentation.

6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 1-5 and 9-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

8.	The claims teach the limitation “…driving the wiper so that a driving frequency of the wiper is reduced as….the subject size becomes larger” or “…driving the wiper so that a driving frequency is set to increase when the influence of the water drops are large and the visibility of an image of the subject is poor, which means that the size of water drops is large; therefore, the driving frequency of the wiper is increased when the subject size becomes larger, which opposes the teachings said limitations.

9.	Claim 3 recites "the focal length".  There is insufficient antecedent basis for this limitation in the claim in the case the detection unit of claim 1 detects the aperture value or the subject size and not the focal length.

10.	Claim 4 recites "the aperture value".  There is insufficient antecedent basis for this limitation in the claim in the case the detection unit of claim 1 detects the focal length or the subject size and not the aperture value.

11.	Claim 5 recites "the subject size".  There is insufficient antecedent basis for this limitation in the claim in the case the detection unit of claim 1 detects the aperture value or the focal length and not the subject size.
	  
Claim Rejections - 35 USC § 102
12.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

13.	Claim(s) 1-5 and 9-11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hebbale et al. (GB 2578649 A) hereinafter “Hebbale”.

As per claim 1, Hebbale discloses an imaging device, comprising: 
a lens (i.e. lens 130); an optical member provided on a front surface side of the lens (i.e. transparent cover; page 2 lines 10-15, References to lens surface in this disclosure are intended to also include any 15 transparent covers placed in front of a lens surface); 
a wiper configured to wipe a surface of the optical member (page 2 lines 10-33, Aspects of this disclosure provide for lens cleaning devices and methods for cleaning a lens of a camera. References to lens surface in this disclosure are intended to also include any 15 transparent covers placed in front of a lens surface. A first aspect of this disclosure provides a lens cleaning device comprising a rotatable frame, a coupling member for coupling the lens cleaning device to a lens of a camera and a wiper slidably mounted on opposing sides of the frame. The wiper is operable to clean the lens by sliding along the frame between a start and an end position), and 

a detection unit configured to detect at least one of a focal length of the lens, an aperture value, and a subject size (page 12 line 16- page 13 line 12, the evaluation module 440 determines the state of the camera lens surface based on a combination of images captured by the camera 410 and data collected by sensors in a sensor module 460. In some implementations, the evaluation module may be configured to detect for the presence of contaminants such as water, dirt and smears by analysing images captured by the camera 410. For example, the presence of contaminants may be detected based on the presence/absence of locations of light blockage in an image, differences in luminance value or reflectivity between locations in an image, or a combination thereof.  The presence/absence of locations of light blockage in an image is related to a subject size as shown in fig. 3, when a higher amount of contaminants is deposited on the lens surface, the subject size such as road surface is smaller and vice versa); and
a control unit configured to drive the wiper so that a driving frequency of the wiper is reduced as the focal length becomes longer, the aperture value becomes smaller, or the subject size becomes larger (page 13 line 14- page 14 line 10, the evaluation module 440 may be further configured to determine a wiper actuation frequency and/or number of cleaning cycles based at least on the state of the lens surface. In this disclosure, a single actuation of the wiper from start to end position is considered as one cleaning cycle. The state of the lens surface and accordingly wiper actuation frequency may be assessed based on the type of contaminants present on the lens surface and the amount of such 
As per claim 2, Hebbale discloses the imaging device according to claim 1, wherein reducing the driving frequency of the wiper by the control unit includes stopping driving of the wiper (Page 11 lines 14-21, At decision block 280, the controller 166 determines if additional cleaning cycles are required. The controller may check if additional cycles are required after the wiper has returned to the start position (220a in FIG. 3) or when the wiper is in the course of travelling back. If at least one more cleaning cycle is required, the process goes back to block 220 and blocks 220-280 are repeated. If no more cleaning cycles are required, the process goes to block 290 and the cleaning process ends).
As per claims 3-5, Hebbale discloses the imaging device according to claim 1, wherein the control unit reduces a frequency of driving of the wiper (page 13 line 14- page 14 line 10, the evaluation module 440 may be further configured to determine a wiper actuation frequency and/or number of cleaning cycles based at least on the state of the lens surface. In this disclosure, a single actuation of the wiper from start to end position is considered as one cleaning cycle. The state of the lens surface and accordingly wiper actuation frequency may be assessed based on the type of contaminants present on the lens surface and the amount of such contaminants present. For example, the wiper actuation frequency and/or number of cleaning cycles may be determined based at least in part on the amount of dew present on the lens surface. The amount of dew present may be determined based on data collected by the dew sensor 462, analysis of images captured by the camera 410, or a combination thereof. In general, the greater the amount or dew, the higher the wiper actuation frequency and/or the larger the number of cleaning cycle setting.  Page 11 lines 14-21, At decision block 280, the controller 166 determines if additional cleaning cycles are required. The controller may check if additional cycles are required after the wiper has returned to the start position (220a in FIG. 3) or when the wiper is in the course of travelling back. If at least one more cleaning cycle is required, the process goes back to block 220 and blocks 220-280 are repeated. If no more cleaning cycles are required, the process goes to block 290 and the cleaning process ends).
if the focal length is not longer than a predetermined value, if the aperture value is not smaller than a predetermined value, or if the subject size is not larger than a predetermined value. Therefore, under the broadest reasonable interpretation, the claims do not require that the control unit reduces a frequency of driving of the wiper if the recited predicate condition is not met. See Cybersettle, Inc. v. Nat 'l Arbitration Forum, Inc., 243 Fed. Appx. 603,607 (Fed. Cir. 2007) (unpublished) ("It is of course true that method steps may be contingent. If the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed."); see also Applera Corp. v. Illumina, Inc., 375 Fed. Appx. 12, 21 (Fed. Cir. 2010) (unpublished) (affirming a district court's interpretation of a method claim as including a step that need not be practiced if the condition for practicing the step is not met). 
As per claims 9-11, arguments analogous to those applied for claim 1 are applicable for claims 9-11.
Claim Rejections - 35 USC § 103
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


15.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


16.	Claim 6 rejected under 35 U.S.C. 103 as being unpatentable over Hebbale et al. (GB 2578649 A) in view of Hu et al. (US 2020/0142187) hereinafter “Hu”.
As per claim 6, Hebbale discloses the imaging device according to claim 1 wherein the control unit determines a driving frequency of the wiper in accordance with…the subject size (page 13 line 14- page 14 line 10, the evaluation module 440 may be further configured to determine a wiper actuation frequency and/or number of cleaning cycles based at least on the state of the lens surface. In this disclosure, a single actuation of the wiper from start to end position is considered as one cleaning cycle. The state of the lens surface and accordingly wiper actuation frequency may be assessed based on the type of contaminants present on the lens surface and the amount of such contaminants present. For example, the wiper actuation frequency and/or number of cleaning cycles may be determined based at least in part on the amount of dew present on the lens surface. The amount of dew present may be determined based on data collected by the dew sensor 462, analysis of images captured by the camera 410, or a combination thereof. In general, the greater the amount or dew, the higher the wiper 
However, Hebbale does not explicitly disclose wherein the control unit determines a driving frequency of the wiper in accordance with a combination of two or more of the focal length, the aperture value, and the subject size.
In the same field of endeavor, Hu discloses wherein the control unit determines a driving frequency of the wiper in accordance with…the aperture value (paragraph 0045, Decreasing the shutter speed allows an aperture of the camera to remain open for longer, thus allowing the camera to expose an image for longer. The wiper system 300, upon detecting the wiper 306a in the image, can additionally increase wiper speed such that the wipers 306a-306c can move across field of views of the cameras 302a-302c at a faster rate than before. The key, here, is that the time it takes for the wipers 306a-306c to move across the field of views of the cameras 302a-302c must be shorter than the exposure times for the cameras 302a-302c).
. 

17.	Claim 7 rejected under 35 U.S.C. 103 as being unpatentable over Hebbale et al. (GB 2578649 A) in view of Hayakawa et al. (US 2015/0145956) hereinafter “Hayakawa”.
As per claim 7, Hebbale discloses the imaging device according to claim 1; however, Hebbale does not explicitly disclose wherein the detection unit detects the subject size on the basis of a subject distance.
In the same field of endeavor, Hayakawa discloses wherein the detection unit detects the subject size on the basis of a subject distance (fig. 2; paragraphs 0110-0111,  the positions, sizes, and shapes of the detection areas A1, A2 are assessed based on distances d1-d4).
Hebbale and Hayakawa are in the same field of endeavor, and both of them teach all the claimed features; therefore, it would have been obvious for one having skill in the art before the effective filing date of the invention to combine their teachings.  All the claimed features are known and may be combined using known techniques to yield predictable results. 

18.	Claim 8 rejected under 35 U.S.C. 103 as being unpatentable over Hebbale et al. (GB 2578649 A) in view of Monji et al. (US 2005/0134483) hereinafter “Monji”.
As per claim 8, Hebbale discloses the imaging device according to claim 1; however, Hebbale does not explicitly disclose wherein the detection unit detects the subject size through image recognition.
In the same field of endeavor, Monji discloses wherein the detection unit detects the subject size through image recognition (claim 14, wherein the operation speed and intermittence time of wipers are controlled according to the rain amount detected in the image recognition processing).
Hebbale and Monji are in the same field of endeavor, and both of them teach all the claimed features; therefore, it would have been obvious for one having skill in the art before the effective filing date of the invention to combine their teachings.  All the claimed features are known and may be combined using known techniques to yield predictable results. 

19.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (JP 2000123151; JP 2005206032; CN 102621600; CN 103838064; CN 105564379; CN 106427915; US 20170313288; US 9937876; US 10589726).


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MOHAMMED JEBARI/
Primary Examiner, Art Unit 2482